Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 5-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-4 and 20-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/17/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct lack of antecedent basis: 
-Claim 23, Line 1: “probe” has been changed to --method--.
-Claim 27, Line 1: “probe” has been changed to --method--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US Patent No. 8,790,586 is considered the closest prior art to the claimed invention.  US Patent No. 8,790,586 teaches a molecular exchange device comprising a casing (2) extending from a proximal end (3) to a distal end (4), supporting at least two fluid passageways (7a, 7b) extending from the proximal end to the distal end and exchange apertures (9a, 9b) between the distal end and the proximal end wherein a portion of the fluid passageway exposed by the exchange aperture is porous (See Figures 1-3, 6, 8, 11; col. 9, line 24 – col. 10, line 66).  However, the passageways are membrane tubes and not a single channel in the surface of the casing covered by a porous layer having a plurality of pores having a diameter in the range of 50 nm to 100 nm.  
None of prior art of record teaches or suggests the microfabricated microdialysis probe of claim 5 made of a unitary block and comprising, from proximal to distal end, a body, a support shank, a shank, and a tip, wherein the body comprises an inlet port and an outlet port; the probe further comprising a single channel in the surface of the probe and running from the inlet port to the shank, through the body, through the support shank, and through the shank to the tip and back to the outlet port, the inlet port and the outlet port both being on the proximal end, wherein a porous layer covers the channel in at least part of the shank and a solid layer covers the channel everywhere the porous layer does not, wherein the porous layer has a plurality of pores having a diameter in the range of 50 nm to 100 nm.  
Claims 20-27 are allowable method claims for using allowable product of claim 5.
Claims 1-4 are allowable method claims for making allowable product of claim 1 wherein none of the prior art of record teaches or suggests the method for forming a dialysis membrane over the single channel in the microfabricated microdialysis probe of claim 5, comprising: forming a polysilicon layer over the single channel; depositing a layer of aluminum over the polysilicon layer; anodizing the aluminum layer to make a layer of porous anodized aluminum oxide that is a mask on top of the underlying polysilicon layer; forming holes in the polysilicon layer by deep reactive ion etching through the porous anodized aluminum oxide mask to make the dialysis membrane covering the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
1/14/21